Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-5, 7, 8, 10-24, 26-31, 34 and 35 are pending.

Examiner Comment
Upon review, it was noted that claims 21-23 refer to a table and list, and given the guidance of MPEP 2173.05s could be presented in the claims.  The amendment below addresses this issue.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. 
Authorization for this examiner’s amendment was given in an interview with Andrew J. Antczak on 8/9/2022.

The application has been amended as follows: 
For claim 21, delete
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes listed in Table 1.
and replace it with:
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes selected from the group consisting of ALK, B2M, ERRFI1, IDH2, MSH6, PIK3R1, SPOP, FGFR2, BAP1, ESR1, JAK1, MTOR, PMS2, STK11, FGFR3, BRCA1 EZH2, JAK2, MYCN, PTCH1, TERT, NTRK1, BRCA2, FBXW7, JAK3, NF1, PTEN, TP53, RET, BTK, FGFR1, KDR, NF2, PTPNI1, TSC1, ROS1, CCND1, FGFR4, KEAP1, NFE2L2, RAD51C, TSC2, BRAF, CCND2, FLT3, KIT, NOTCH1, RAF1, UGT1A1, AKT1, CCND3, FOXL2, KRAS, NPM1, RB1, VHL, AKT2, CDH1, GATA3, MAP2K1, NRAS, RHEB, CCNE1, APC, CDK4, GNA11, MAP2K2, PALB2, RHOA, CD274, AR, CDK6, GNAQ, MAPK1, PBRM1, RIT1, EGFR, ARAF, CDKN2A, GNAS, MLH1, PDCD1LG2, RNF43, ERBB2, ARID1A, CTNNB1, HNF1A, MPL, PDGRFA, SDHA, MET, ATM, DDR2, HRAS, MSH2, PDGFRB, SMAD4, MYC, ATR, DPYD, IDH1, MSH13, PIK3CA, SMO, and KMT2A.

For claim 22 delete:
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes listed in List 1.
 and replace it with:
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes selected from the group consisting of AKT1 (14q32.33), ALK (2p23.2-23.1), APC (5q22.2), AR (Xql2), ARAF(Xp11.3), ARID1A (lp36.11), ATM (11q22.3), BRAF (7q34), BRCA1 (17q21.31), BRCA2(13q13.1), CCND1 (1q13.3), CCND2 (12p13.32), CCNE1 (19q12), CDH1 (16q22.1),CDK4 (12q14.1), CDK6 (7q21.2), CDKN2A (9p21.3), CTNNB1 (3p22.1), DDR2 (1q23.3), EGFR (7p11.2), ERBB2 (17q12), ESR1 (6q25.1-25.2), EZH2 (7q36.1), FBXW7 (4q31.3), FGFR1 (8p11.23), FGFR2 (10q26.13), FGFR3 (4p16.3), GATA3 (1Op14), GNA11(19p13.3), GNAQ (9q21.2), GNAS (20q13.32), HNF1A (12q24.31), HRAS (1l p15.5), IDH1(2q34), IDH2 (15q26.1), JAK2 (9p24.1), JAK3 (19p13.11), KIT (4q12), KRAS (12p12.1), MAP2K1 (15q22.31), MAP2K2 (19p13.3), MAPK1 (22ql 1.22), MAPK3 (16p11.2), MET (7q31.2), MLH1 (3p22.2), MPL (lp34.2), MTOR (lp36.22), MYC (8q24.21), NF1 (17q11.2), NFE2L2 (2q31.2), NOTCHI (9q34.3), NPM1 (5q35.1), NRAS (lp13.2), NTRK1 (1q23.1), NTRK3 (15q25.3), PDGFRA (4q12), PIK3CA (3q26.32), PTEN (10q23.31),PTPN11 (12q24.13), RAF1 (3p25.2), RB1 (13q14.2), RET (10qll.21), RHEB (7q36.1),RHOA (3p21.31), RITl (1q22), ROS1 (6q22.1), SMAD4 (18q21.2), SMO (7q32.1), STK11 (19p13.3), TERT (Sp15.33), TP53 (17p13.1), TSC1 (9q34.13), and VHL (3p25.3).

For claim 23, delete: 
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes listed in List 2.
and replace it with:
The method of claim 18, wherein the panel-enriched sequencing reaction uses a sequencing panel that enriches for at least 10 genes selected from the group consisting of ABL1, ACVR1B, AKT1, AKT2, AKT3, ALK, ALOX12B, AMER1 (FAM123B), APC, AR, ARAF, ARFRP1, ARID1A, ASXL1, ATM, ATR, ATRX, AURKA, AURKB, AXIN1, AXL, BAP1, BARD1, BCL2, BCL2L1, BCL2L2, BCL6, BCOR,BCORLI, BRAF, BRCA1, BRCA2, BRD4, BRIP1, BTG1, BTG2, BTK, C1l orf30 (EMSY),C17orf39 (GID4), CALR, CARD11, CASP8, CBFB, CBL, CCND1, CCND2, CCND3, CCNE1, CD22, CD274 (PD-L1), CD70, CD79A, CD79B, CDC73, CDH1, CDK12, CDK4, CDK6, CDK8, CDKN1A, CDKN1B, CDKN2A, CDKN2B, CDKN2C, CEBPA, CHEK1, CHEK2, CIC, CREBBP, CRKL, CSF1R, CSF3R, CTCF, CTNNA1, CTNNB1, CUL3, CUL4A, CXCR4, CYP17A1, DAXX, DDR1, DDR2, DIS3, DNMT3A, DOT1L, EED, EGFR, EP300, EPHA3, EPHB1, EPHB4, ERBB2, ERBB3, ERBB4, ERCC4, ERG, ERRFIl, ESR1, EZH2, FAM46C, FANCA, FANCC, FANCG, FANCL, FAS, FBXW7, FGF10, FGF12, FGF14, FGF19, FGF23, FGF3, FGF4, FGF6, FGFR1, FGFR2, FGFR3, FGFR4, FH, FLCN, FLT1, FLT3, FOXL2, FUBP1, GABRA6, GATA3, GATA4, GATA6, GNA11, GNA13, GNAQ, GNAS, GRM3, GSK3B, H3F3A, HDAC1, HGF, HNF1A, HRAS, HSD3B1, ID3, IDH1, IDH2, IGF1R, IKBKE, IKZF1, INPP4B, IRF2, IRF4, IRS2, JAK1, JAK2, JAK3, JUN, KDM5A, KDM5C, KDM6A, KDR, KEAP1, KEL, KIT, KLHL6, KMT2A, KMT2D (MLL2), KRAS, LTK, LYN, MAF, MAP2K1 (MEK1), MAP2K2 (MEK2), MAP2K4, MAP3K1, MAP3K13, MAPK1, MCL1, MDM2, MDM4, MED12, MEF2B, MEN1, MERTK, MET, MITF, MKNK1, MLH1, MPL, MRE11A, MSH2, MSH3, MSH6, MST1R, MTAP, MTOR, MUTYH, MYC, MYCL (MYCL1), MYCN, MYD88, NBN, NF1, NF2, NFE2L2, NFKBIA, NKX2-1, NOTCHI, NOTCH2, NOTCH3, NPM1, NRAS, NSD3 (WHSClL1), NT5C2, NTRK1, NTRK2, NTRK3, P2RY8, PALB2, PARK2, PARP1, PARP2, PARP3, PAX5, PBRM1, PDCD1 (PD-1), PDCD1LG2 (PD-L2), PDGFRA, PDGFRB, PDK1, PIK3C2B, PIK3C2G, PIK3CA, PIK3CB, PIK3R1, PIM1, PMS2, POLD1, POLE, PPARG, PPP2RIA, PPP2R2A, PRDM1, PRKARIA, PRKCI, PTCH1, PTEN, PTPN11, PTPRO, QKI, RAC1, RAD21, RAD51, RAD51B, RAD51C, RAD51D, RAD52, RAD54L, RAF1, RARA, RB1, RBM10, REL, RET, RICTOR, RNF43, ROS1, RPTOR, SDHA, SDHB, SDHC, SDHD, SETD2, SF3B1, SGK1, SMAD2, SMAD4, SMARCA4, SMARCB1, SMO, SNCAIP, SOCS1, SOX2, SOX9, SPEN, SPOP, SRC, STAG2, STAT3, STK11, SUFU, SYK, TBX3, TEK, TERC, TERT, TET2, ncRNA, Promoter, TGFBR2, TIPARP, TNFAIP3, TNFRSF14, TP53, TSC1, TSC2, TYRO3, U2AF1, VEGFA, VHL, WHSC1, WT1, XPO1, XRCC2, ZNF217, and ZNF703.

Conclusion
The amendment has been provided to be consistent with the guidance of MPEP 2173.05s and does not affect the scope of the claims.
Claims 1, 3-5, 7, 8, 10-24, 26-31 are allowed.
As discussed in prosecution the art of record provides evidence that the methods of DNA sample processing and sequencing could introduce errors.  More specifically, Jennigs et al. is provided for the detailed review of methods for validation of Next-Generation Sequencing, and in particular for sequences based oncology panels (J Mol Diagn. 2017).  More specifically, Jennigs et al. provide at page 7: “Although less common than SNVs, CNAs account for the majority of nucleotide differences between any two genomes because of the large size of individual CNAs. Detection of CNAs is conceptually different from identification of SNVs or indels because the individual sequence reads arising from CNAs often do not have sequence changes at the bp level but instead are simply underrepresented or overrepresented. Assuming deep enough sequencing coverage, the relative change in DNA content will be reflected in the number of reads mapping within the region of the CNA after normalization to the average read depth across the same sample.  Analysis of allele frequency at commonly occurring SNVs can be a useful indicator of CNAs or loss of heterozygosity in NGS data.” and a clear indication of the importance of verifying read data and use of multiple reads at various sequencing depths to determine true variants within the read data, as well as additional verification means for patient care.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631